DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This Office Action is in reply to the amendment filed on 05/03/2022. After entry of this amendment, claims 1-20 are currently pending in this Application. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0084197 to Voronin et al. (hereinafter Voronin) in view of U.S. Patent Application Publication No. 2006/0042175 to Sung.
Both references have been cited in the previous Office Action.

With respect to claim 1, Voronin discloses a diamond bonded construction and method of making the same wherein sintered thermally stable diamond elements or TSP segments are disposed/positioned within and bonded to a diamond body (Voronin, Throughout the reference, in particular, abstract, Figures, [0049]). Voronin discloses that their diamond bonded construction is used as cutting elements in drill bits of a downhole tool (Voronin, Throughout the reference, in particular, Figures 10 and 11; [0103]-[0104]). 
Voronin discloses the process of formation of thermally stable diamond element or TSP segment which involves producing a polycrystalline diamond or PCD by treating diamond particles and a catalyst under high pressure high temperature (i.e. HPHT) condition, and then leaching the catalyst out to produce a thermally stable polycrystalline element (Voronin, Throughout the reference, in particular, [0031]- [0050]) to form TSP segments. Moreover, Voronin discloses that the TSP segments can be provided in a number of different predetermined shapes and sizes depending on the particular end use application (Voronin, [(0031]), and that the TSP can be formed from a sintered PCD which is formed into the desired shape and/or size or alternatively, the PCD is initially formed and subsequently shaped and/or sized as desired for use in the forming of the diamond bonded construction (Voronin, [0031], [0041], [0046]). Additionally, there are more than one TSP segments being formed (Voronin, [0031], [0049]). The TSP segment(s) is/are taken to render the claimed “polycrystalline diamond material” obvious.
Furthermore, Voronin discloses that in order to form the final diamond bonded construction, the TSP segments are combined and mixed with a volume of diamond grains to form an assembly, and the assembly is subjected to HPHT conditions to sinter them to form the final polycrystalline diamond body (Voronin, Throughout the reference, in particular, [0011]). Thus, although the claimed “first” high pressure high temperature operation has been addressed, it is noted process limitations in a product claim are not seen to add patentable weight to the examination of the product claim (see MPEP 2113). It is noted that instant claim 1 is a product-by-process claim comprising process limitations; the process of combining the claimed “small polycrystalline diamond particles” with the claimed “polycrystalline diamond material” and especially subjecting them to a “second high temperature-high pressure operation”, as well as the process limitations drawn to the “first high temperature-high pressure processing operation, leached of substantially all of the other metallic materials” are process limitations in a product claim. Process limitations in a product claim do not add patentable weight to the examination of a product claim. According to MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Moreover, Voronin clearly shows and teaches the use of a substrate which is attached to the diamond bonded body to form the diamond bonded construction (Figures, [0031], [0038], and [0042]) and as such, it is considered attached to the TSP segment(s) which is/are bonded to the diamond grains. Thus, positioning the mixture of TSP segments and diamond grains on a substrate would be inevitable and well within the scope of a skilled artisan. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071,5 USPQe2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Attachment and bonding a diamond table to a substrate is known in the art to take place through sintering process. Again, although process limitations in a product claim are not seen to add patentable weight to the examination of a product claim, they are hereby addressed.
Removing substantially all of the catalyst from a diamond table prior to bonding it to a substrate is taken to be within the scope of a skilled artisan because there is a difference in coefficient of thermal expansions between diamond grains and metal solvent catalyst which would cause detrimental effects, such as cracks, on a bit body during the drilling operation as a result of the heat produced because of drilling. It is noted that based on MPEP 2144 the rationale to modify or combine the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. It should be noted that Voronin recognizes the importance of removing the catalyst from a polycrystalline diamond body to make it thermally stable. Thus, again, although leaching catalyst is a process step in the claimed product, it is hereby addressed. 
Although Voronin discloses mixing the TSP segments with diamond grains to form the final diamond bonded body under HPHT conditions, Voronin does not literally and/or expressly disclose that the diamond grains could be polycrystalline diamond grains/grits. This is because claim 1 claims “a polycrystalline diamond material intermixed with small polycrystalline diamond particles”. As detailed out above, Voronin discloses mixing TSP segments, which as noted above, are taken to read on the claimed “polycrystalline diamond material” with diamond grains, but does not expressly discloses that such TSP segments may be mixed with “polycrystalline” diamond grains/particles. 
Sung is drawn to polycrystalline grits such as polycrystalline diamond grits and method of making the same (Sung, Throughout the reference, in particular, Abstract, [0043], [0070], [0073]). Sung discloses the formation of polycrystalline diamond grits under high pressure and high temperature treatment using diamond grains and a metal solvent catalyst (Sung, Throughout the reference, in particular, [0069]-[0075]) which is followed by a leaching process through which the metal solvent catalyst is removed to improve the thermal stability of the polycrystalline diamond grits (Sung, [0072]). Although the claimed process limitations drawn to the formation of the claimed “small polycrystalline diamond particles” have been addressed, again it is noted that the reference or references need not to address the process limitations because the current claims under examination are product/article claims; thus, any process limitations or any implied process limitations are not seen to add patentable weight to the examination of a product claim (see MPEP 2113).
Furthermore, Sung teaches that polycrystalline grits are relatively rough as compared to single crystal diamonds, and this increased roughness allows for improved bonding with various tools (Sung, [0074]). Additionally, Sung refers to other advantages in using polycrystalline grits such as polycrystalline diamond grits in the place of diamond grains (Sung, [0005]-[0007]); Sung discloses that polycrystalline diamond grits are more impact resistant than single crystal particles. Also, that polycrystalline diamond grits fracture on microscale which expose new sharp edges and help to maintain abrasive properties over a longer useful life (Sung, [0006]). Thus, clearly Sung discloses benefits in using polycrystalline diamond grits. Moreover, Sung teaches that the polycrystalline diamond grits may be made in a variety of shapes and sizes, and that the size distribution of less than about 50 microns, and in some cases less than about 5 microns is used (Sung, [0015]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, it would have been obvious to a person of ordinary skill in the, at the art at the time the invention was made, to have modified Voronin in order to substitute diamond grains of Voronin with the “polycrystalline diamond grits” of Sung, to mix/combine said polycrystalline diamond grits with the TSP segments of Voronin to forma  final polycrystalline diamond element bonded to a substrate, motivated by the fact that polycrystalline diamond grits have increased roughness, improved impact resistance, and end up exposing more sharp edges throughout the use of the compact/construction, compared to using diamond grains, as those taught by Sung (Sung, [0074]) and because of other benefits of polycrystalline diamond grits compared to diamond grains (see Sung [0005]-[0007]). Therefore, based on the above, it would have been well within the scope of a skilled artisan, at the time the invention was made, to have replaced the diamond grains of Voronin with the polycrystalline diamond grits of Sung considering the benefit resulting from using polycrystalline diamond grits. The polycrystalline diamond grits are taken to read on and render obvious the claimed “small polycrystalline diamond particles”, and the TSP segments are taken to read on and render obvious the claimed “polycrystalline diamond material”.
Voronin discloses using one HPHT to produce PCD or PCDs, which upon acid leaching, results in TSP segments, and then another HPHT to bond the TSP segments and diamond grains (which are now rendered obvious to be replaced with polycrystalline diamond grits of Sung) to form the final polycrystalline diamond construction or polycrystalline diamond cutting element, which also includes a substrate attached to the polycrystalline diamond table. Therefore, although applying high pressure high temperature and any further limitation narrowing any of the claimed high pressure high temperature conditions are considered process limitation in product claims, it is, again, noted that they are addressed hereby.  

With respect to claim 2, it is noted that the claim further limits the process of formation of the small polycrystalline diamond particles; whereas, the claims are product claim. Thus, claim 2 is considered rejected with claim 1 because process limitations do not add patentable weight to the examination of product claims (see MPEP 2113). Due to the fact that the claimed under examination are drawn to a product/article, the process steps on how parts of said final product are made do not add patentable weight to the product claim (see MPEP 2113 for product-by-process claims). 

With respect to claim 3, considering the fact that the combination of references renders the claimed polycrystalline diamond cutting element obvious, as detailed out above, the characteristic of the polycrystalline diamond cutting element of the combination of references having a higher wear resistance than a polycrystalline cutting element comprising a diamond table comprising no material that has been sintered prior to formation of the diamond table is rendered obvious.
It is, again, emphasized, process limitations in a product claim do not add patentable weight to the product claims.

With respect to claim 4 and 5, as noted above, in the rejection of independent claim 1, process limitations in a product claim do not add patentable weight to the examination of a product claim. Current claims 4 and 5, both contain process limitations, in which one claims performing the leaching before the small particles are formed and the other claim claims performing the leaching after the small particles are formed. Irrespective of when the leaching step is performed, it is a process limitation; whereas, the current claims are drawn to a final product of a polycrystalline diamond cutting element comprising among a few things, small polycrystalline diamond particles, which are rendered obvious by the combination of references, in particular, Sung.

With respect to claim 6, the combination of references renders the claim obvious; this is in particular because Sung teaches that the polycrystalline diamond grits come in a variety of shapes and sizes (Sung, [0015], [0042]) such as a size distribution of less than about 50 microns, and in some cases less than about 5 microns. 

With respect to claim 7, the combination of references renders the claim obvious; this is in particular because Voronin teaches the use of substrates of materials such as metallic, ceramic, cermet or combination thereof (Voronin, [0097] and end of paragraph [0038]). Also, Voronin, specifically, discloses one preferred embodiment in which the substrate is formed from WC-Co (Voronin, [0098]).

With respect to claim 8, the combination of references is seen to render the claim obvious; this is in particular because “diamond material’ which is interpreted to refer to “polycrystalline diamond material’ which has been rendered obvious by the TSP segments of Voronin, have originally been made using diamond grain powders (Voronin, [0036]-[0039]).

With respect to claim 9, the combination of references is seen to render the claim obvious; this is in particular because Voronin teaches the placement of the TSP segments, which are thermally stable polycrystalline diamond segments, along a working surface and/or cutting edge of the polycrystalline diamond cutting element (Voronin, [0049] and [0056]). Although the disclosure of TSP of Voronin, as noted above in the rejection of claim 1, is taken to render the claimed polycrystalline diamond material obvious, it is important to note that the disclosure of Voronin on using TSP segments at the working surface or cutting edges is taken to render the use of polycrystalline diamond grits of Sung at the working surface or cutting edges obvious too in light of the fact that the cutting edge or working surface is the surface that comes into contact with dirt/ground during the drilling operation, and thus, it is desired for such surfaces to comprise polycrystalline diamond free of catalyst so to prevent any crack as a result of the heat produced during the drilling operation, due to the fact that catalyst and diamond have different coefficient of thermal expansion. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have placed leached polycrystalline diamond segments and/or polycrystalline diamond particles at the working surface to prevent any failure for the drill bit body during the drilling operation. Thus, it would have been reasonable to also utilize the polycrystalline diamond grits of Sung, which have been produced using diamond grains and catalyst followed by leaching to remove catalyst, at the working surface as well of the polycrystalline diamond cutting element of Voronin. The disclosure on working surface and/or cutting edges is taken to render the claimed “top and peripheral working surface” obvious especially since Voronin discloses that the working surface or cutting edge is “any surface of the construction that is placed into contact with material being cut and/or removed when used in cutting and/or wear application” (Voronin, end of paragraph [0050]).
Finally, it is important to note that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Elf Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985).

With respect to claims 10 and 11, as noted in the rejection of claim 1, the process limitations do not add patentable weight to the examination of the product claims; therefore, the high pressure high temperature parameters, which further limit the claimed high pressure-high temperature processing of claim 1, do not add patentable weight to the examination of claim 1. As such as, claims 10 and 11 are rejected with claim 1.
Nevertheless, Sung discloses sintering the diamond grains, to form polycrystalline diamond grits, using a pressure of about 4-7 GPa and temperature of about 1300°C (Sung, [0070]).

With respect to claim 12, as noted in the rejection of claim 1, the process limitations do not add patentable weight to the examination of the product claims; therefore, the high pressure high temperature parameters, which further limit the claimed high pressure-high temperature processing of claim 1, do not add patentable weight to the examination of claim 1. As such as, claims 10 and 11 are rejected with claim 1.
Nevertheless, Voronin discloses a pressure of 5,000 MPa or greater and a temperature of from about 1300°C to about 1500°C for their HPHT condition (Voronin, [0040]).

With respect to claim 13, the combination of references renders the claim obvious; this is in particular because the drag bit shown in Figure 10 shows polycrystalline diamond constructions attached to the blades shown by reference no. 166 via their substrates; thus, at least, said at least one blade read on the claimed carrier (Voronin, [0103]). Furthermore, the embodiment shown in Figure 11 which shows a rotary or roller cone drill, clearly shows that the polycrystalline diamond constructions or cutting inserts shown by reference no. 172 is attached to the body 174 and legs shown by reference no. 176 via the substrate of the construction or cutting inserts (Voronin, [0104]).

With respect to claim 14, the combination of references is seen to render the claim obvious; this is in particular because Sung, whose disclosure on polycrystalline diamond grits are taken to render the claimed small polycrystalline diamond particles obvious, discloses a size of less than 50 microns, and in some instances a size of less than 5 microns for said grits (Sung, [0015]).
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, MPEP 2144.05 states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

With respect to claim 15, the combination of references renders the claim obvious; this is in particular because Sung, whose disclosure on polycrystalline diamond grits are taken to render the claimed small polycrystalline diamond particles obvious, discloses the process of manufacturing said polycrystalline diamond grits using diamond grains and a catalyst followed by leaching the catalyst out (Sung, [0072]). Nevertheless, said claim contains process limitation, in a product claim; the fact that the claim recites that the small polycrystalline diamond particles are “leached” to be substantially free of catalyzing and other metallic material clearly incorporates a process step into said product claim. Therefore, despite the fact that Sung renders the limitation of product-by-process claim 15 obvious, the process limitation of claim 15 needs not be addressed by the reference because process limitation in a product claim do not add patentable weight to the examination of the product claim (see MPEP 2113).

With respect to claim 16, the combination of references renders the claim obvious; this is in particular because Voronin teaches that the polycrystalline diamond construction, i.e. claimed polycrystalline diamond cutting element, comprises of working surface and/or cutting edge which can be any surface that is placed into contact with material being cut and/or removed when used in a cutting and/or wear application (Voronin, [(0049]-[0050]). Thus, a working surface being a peripheral surface, top surface or both is rendered obvious. Further motivation for this conclusion are Figures 10 and 11 which show two different bit bodies, in which in one the top surfaces is the working surface (see Voronin, Figure 10), and in the other one, the peripheral surface is the working surface (Voronin, Figure 11).

With respect to claim 17, the combination of references renders the claim obvious; this is in particular because the claim is a product-by-process claim implying that the working surface is leached from catalyst to remove all or a portion of its catalyst therefrom. Process limitation in a product claim do not add patentable weight to the examination of the product claim (see MPEP 2113). Nevertheless, it is noted that it is widely recognized in the art that a TSP, i.e. “thermally” stable polycrystalline, segment does not contain any or much metal solvent catalyst; according to MPEP 2144, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art.
Furthermore, generally removing substantially all of the catalyst from a polycrystalline diamond cutting element, which specifically includes its working surfaces, prior to bonding it to a substrate and especially prior to attaching it to a drill bit, is taken to be well within the scope of a skilled artisan considering the difference in coefficient of thermal expansion between diamond grains and metal solvent catalyst and the detrimental effect such a difference may impart on a polycrystalline diamond body during drilling operation if the catalyst remains in the interstitial spaces of a polycrystalline diamond body during use (Voronin, [0042]).
Additionally, Voronin takes a step further and suggests optional treatment of TSP segments to control, minimize or eliminate the infiltration of the catalyst material by using materials which not only provide desired attachment bond with the adjacent surfaces for the polycrystalline diamond element or PCD, but also have a melting temperature below that of the catalyst material such as carbide formers (Voronin, [0056]-[0067]).

With respect to claim 18, the combination of references renders the claim obvious; this is in particular because Sung discloses that the polycrystalline diamond grits have multiple benefits/advantages, one of which is the fact that such polycrystalline diamond grits tend to fracture on a microscale and thus expose new sharp edges that help to maintain abrasive properties (Sung, [0006] and [0074]). Therefore, the claimed “self-sharpening’” of the claimed small, polycrystalline diamond particles is rendered obvious. Sung teaches that the microfracturing effect is due to the uniformity in polycrystalline grits (Sung, [0074]). As detailed out above, especially in the rejection of claim 1, Sung is used to replace the diamond grains of Voronin with the polycrystalline diamond grits of Sung in the mixture of TSP segments and diamond grains of Voronin; the polycrystalline diamond grits of Sung read on the claimed polycrystalline diamond particles. 

With respect to claim 19, the combination of references renders the claim obvious; this is in particular because Sung teaches that the polycrystalline diamond grits, i.e. claimed small polycrystalline diamond particles, are of a size of less than 5 microns (Sung, [0015]), which includes any and all sizes less than 5 microns such as 0.5 microns or smaller. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 20, said claim is considered rejected with claim 1 because, as noted above, the process steps/limitations such as high temperature-high pressure parameters further limit a process of manufacturing the claimed product, not the claimed product. Thus, claim 20 is also treated as a product-by-process limitation whereupon process limitations do not add patentable weight to the examination of the product claim.
Nevertheless, it is noted that the HPHT condition disclosed by Voronin on the bonding of TSP segments, i.e. claimed polycrystalline diamond material, and diamond grains which was rendered obvious to be replaced by the polycrystalline diamond grits of Sung, is performed at a pressure of 5,000 MPa or greater and a temperature of about 1300°C (Voronin, [0040]), wherein such condition either is the same or overlaps with the HPHT condition disclosed by Sung for the formation of the polycrystalline diamond grits, i.e. claimed small polycrystalline diamond particles, which is disclosed to be about 4-7 GPa and about 1300°C (Sung, [0070]). MPEP 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.

Applicant has cited paragraphs of Voronin (i.e. [0035], [0084], , [0086], [0048]), and argued that TSP elements or parts, or segments of Voronin cannot be considered to be the small polycrystalline diamond particles of independent claim 1 and referred to the cited paragraphs to prove their argument. Applicant has, further, submitted that the TSP segment have a size of 1mm, which is 200 times larger than the claimed size of 5 microns, as amended in independent claim 1. Moreover, Applicant has argued that “Sung is not cited” and that fails to provide the limitation of claim 1. 
The examiner, respectfully, submits that the rejection relies on the TSP segments of Voronin to read on the claimed “polycrystalline diamond material” (see Non-Final, page 4, lines 16-17). The rejection does not rely on the TSP segments to read on the “small polycrystalline diamond particles”. Claim 1 recites “the diamond table comprising a polycrystalline diamond material intermixed with small polycrystalline diamond particles”.  Voronin teaches combining the TSP segments with a volume of diamond grains (see Non-Final, page 4, lines 18-22). Sung, which was properly cited in both the Non-Final Office Action (see Non-Final, page 3) as well as in PTO-892, discloses the benefits of using polycrystalline diamond grits over diamond crystals/grains (see Non-Final, page 6, line 13 to page 8, line 13). The obviousness rejection, combining Voronin in view of Sung, relies on Sung and its benefits in using polycrystalline diamond grits to replace the diamond grains of Voronin; the polycrystalline diamond grits of Sung have a size of less than 50 microns and in some instances, less than 5 microns (Sung, [0015]).  
Moreover, it is noted that once the final article is formed, there can be made no differentiation between the “polycrystalline diamond material” and the “small polycrystalline diamond particles” because in a polycrystalline diamond cutting element, i.e. final product, all the components are bonded together forming one body. 
The examiner did not reply on TSP segments to read on the claimed small polycrystalline diamond grits. Therefore, Applicant’s argument is not found persuasive, and the combination of Voronin in view of Sung renders the claim obvious as detailed out above. 
Furthermore, process limitations are found in numerous claims including independent claim 1; however, despite the fact that process limitations do not add patentable weight to the examination of the claimed product claims as properly noted in the rejection, most of these process limitations, if not all, have been addressed in the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731